Citation Nr: 1720878	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-18 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for left trapezius muscular strain.

2.   Entitlement to service connection for a bilateral lower extremity condition, claimed as poor circulation and swelling of the feet/legs, to include as secondary to hypertension. 

3.   Entitlement to an initial compensable disability rating for hypertension.

4.   Entitlement to a rating in excess of 10 percent for degenerative joint disease, fifth proximal interphalangeal joint, left hand. 

5.   Entitlement to a rating in excess of 10 percent for degenerative joint disease, fifth proximal interphalangeal joint, right hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had verified active duty service from November 1987 to July 2007 with a period of unverified service from June to October 1986.

These matters come before the Board of Veterans' Appeals (Board) from October 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

These matters were previously before the Board in August 2012 and August 2016.  In August 2012, the Board denied the Veteran's claim for service connection for spina bifida occulta and remanded the remaining issues for further development.  In August 2016, the Board sought a Veterans Health Administration (VHA) advisory medical opinion.  The opinion was obtained in September 2016. 

Additional evidence has been submitted since the January 2013 supplemental statement of the case (SSOC).  In May 2017, the Veteran, through his representative, waived his right to have the additional evidence referred to the AOJ for review in the first instance.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.   The Veteran's left trapezius muscular strain is not related to disease or injury in active service.

2.   The Veteran's bilateral lower extremity disability was caused by his service connected hypertension.

3.   Throughout the appeal period, the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160.  Although the Veteran takes medication for this condition, he does not have a history of diastolic pressure predominantly 100 or more.

4.   The residuals of a fracture of the Veteran's left and right fifth finger consist of pain and loss of motion during cold weather.

5.   The Veteran does not have anklyosis of the little fingers of either hand.


CONCLUSIONS OF LAW

1.   The criteria for entitlement to service connection for left trapezius muscular strain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.   The criteria for entitlement to service connection for a bilateral lower extremity condition have been met.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.310 (2016).

3.   The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2016).

4.   The criteria for a rating in excess of 10 percent for degenerative joint disease, fifth proximal interphalangeal joint, left hand, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.71a, DC 5227, 5230 (2016).

5.   The criteria for a rating in excess of 10 percent for degenerative joint disease, fifth proximal interphalangeal joint, right hand, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.71a, DC 5227, 5230.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran filed his claims prior to his separation from active duty service.  It is not clearly documented in the claims-file that he ever received a VCAA letter specific to the issues decided herein.  However, he has received a number of VCAA letters pertaining to similar issues, providing him with actual knowledge of the pertinent information and numerous documents telling him why the claims were denied.  There has been no allegation of prejudice from any deficiency in the notice provided.

All pertinent treatment records have been obtained and the Veteran has been afforded VA examinations.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486; Shinseki v. Sanders, 556 U.S. 129 (2009).

The RO was instructed to afford the Veteran VA examinations for the remanded claims.  As noted above, the Veteran's claims were remanded in August 2012 and a VHA advisory medical opinion was obtained in August 2016.  The Veteran was afforded VA examinations in December 2012.  

With regard to the initial ratings for the Veteran's finger disabilities, the Board notes that the Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 4.59 as requiring range of motion measurements with testing of painful motion in active, passive, weight-bearing, and nonweight-bearing; and if possible with the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  More recently, the Court has held that the provisions of 38 C.F.R. § 4.59 were inapplicable where, as in this case, the disability was already compensated at a compensable level.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).

Additionally, there has been no finding that the Veteran's right and left little finger disabilities result in limitation of motion of other digits or that they interfere with the overall function of the hand.  

With regard to DC 5228 active, passive, weight-bearing, nonweight-bearing testing is not necessary as the Veteran did not experience any painful motion and therefore 38 C.F.R. § 4.59 does not apply.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  Thus, the Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating these claims.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Left Trapezius Muscular Strain

The Veteran contends that the current left trapezius muscular strain began in service.  He could not identify any specific injury; but had trouble wearing his vest and helmet in service because of trapezial pain symptoms.

On separation from service, the Veteran did not report any trapezial or neck pain.  On his report of medical history dated in July 2007, he reported that he did not have any impaired use of arms, legs, hands, or feet.

The Veteran was afforded a VA examination for his left trapezius muscular strain in August 2007.  He reported that in 2005, he noticed a neck pain that went into the left trapezius.  The examiner diagnosed left upper trapezius muscular strain, but did not opine whether it was related to the complaints reported as having begun in service.

At a VA examination in December 2012, the examiner noted a diagnosis of left trapezius muscular strain.  The Veteran reported severe 7/10 pain at all times and that he was limited to lifting 10 pounds.  The examiner noted that he found no primary care physician documentation or a chronic condition while in service.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As rationale, the examiner stated that "I found no evidence of aggravation in service, my exam today lacked confidence or integrity.  The neck was held in a rigid non-movable position making the evaluation impossible." 

In August 2016, the Board sought a VHA advisory medical opinion.  
The opinion was obtained in September 2016.  The examiner concluded that a sprain of the trapezius could certainly cause pain extending from the region of the neck to the region of the shoulder; however it was not the only condition that could cause these types of symptoms.  

The examiner stated that patients with cervical spine and shoulder problems could have similar findings and a review of the physical examination revealed that the Veteran had tenderness in the trapezial region that could be consistent with a trapezial sprain.  He further concluded, however, that other physical and historical findings were inconsistent with a trapezial sprain as trapezial sprains were usually self-limited and resolved over the course of weeks or months.  The examiner noted that the Veteran's symptoms seemed to have been worsening; as in 2007 he did not complain of any flare-ups and in 2012, he was complaining of flare-ups.  Additionally, the Veteran had pain when rotating to the affected (left) side.  

The examiner stated that in his experience, trapezial sprains were typically aggravated by stretching the muscle which would occur with either downward motion of the shoulder/arm (as would be the case when wearing a vest as reported by the Veteran) or tilting to the unaffected (right) side.  The examiner concluded that the Veteran's symptoms and history in 2005 were consistent with a trapezial strain; however, it would be difficult to attribute his continued symptoms to that same diagnosis.

At the outset, the Board notes that the Veteran has a current diagnosis of left trapezius muscular strain.  Additionally, he has stated that he believes it was caused by wearing a heavy vest in service.  Therefore, the first and second elements of service connection are met.

The Board will therefore turn to the question of whether there is a so-called "nexus" between the Veteran's in-service left trapezius muscular strain and his current disability.

There is essentially one medical nexus opinion of record.  As noted above, the December 2012 VA examination report seems to have been addressing the Veteran's spina bifida.  Nevertheless, the only medical evidence of record is against the Veteran's claim.  Specifically, the September 2016 VHA examiner concluded that it would be difficult to attribute the Veteran's continued symptoms to his claimed in-service injury.  The Board finds the September 2016 VHA examination report highly probative as the examiner considered the Veteran's entire history, accepted the Veteran's history of trapezial pain in 2005 as accurate, and explained why it was not possible to attribute his current symptoms to his in-service injury.  The examiner indicated that the Veteran's condition seemed to have been worsening, which is inconsistent with a trapzeial sprain.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also considered the Veteran's statements.  He has stated that he experienced symptoms in service that were similar to those he experiences currently.  The VHA examiner; however, provided a persuasive and probative opinion that the in-service disability would have been self-limiting and unlikely to have continued from the time of service to the present.  The evidence is; thus, against a link between the current disability and service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Lower Extremity Disability

The Veteran contends that he is entitled to service connection for a bilateral lower extremity disability, claimed as poor circulation and swelling. 

Swelling of the legs or feet is capable of lay observation.  The Board accepts the Veteran's statements of lower extremity swelling as competent and credible to show a current disability.  Therefore the first element of service connection is met.  

The December 2012 VA examiner found that the Veteran had lower leg swelling due to hypertension medication in service.  The Veteran is service-connected for hypertension.  Further, the record established that he takes medication for hypertension.  The examiner opined that the Veteran's swelling was at least as likely as not due to the Veteran's service connected hypertension; secondary to the medications he was prescribed.  While the examiner did not find current swelling, the Veteran's competent and credible reports establish a current disability during the appeal period.

Therefore, the Board finds that service-connection for swelling of the lower extremities is warranted on a secondary basis.

III.  Higher Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are rated under separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Hypertension

The Veteran seeks an initial compensable rating for his service connected hypertension.

Under Diagnostic Code 7101, hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling. 38 C.F.R. § 4.104.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104, DC 7101. Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104.

Service treatment records document blood pressure measurements but do not show diastolic measurements predominately 100 or more or systolic pressures predominantly 200 or more.  For example, in July 1988, the Veteran had a blood pressure reading of 116/80.  In July 1989, his readings were 120/80 and 120/78.  In July 1992, he had a blood pressure reading of 138/82.  In September 1996, he had a reading of 160/130.  Service treatment records from November 1996 note a provisional diagnosis of increased blood pressure.  On examination, "all readings were greater than 150/110."  In December 1996, the Veteran had the following blood pressure readings: 148/106, 142/112, 154/108, 150/108, 148/110, 144/108, 142/90, 140/96, 140/110, and 139/100.  In July and August 1997, the Veteran had blood pressure readings of 134/82 and 142/94.  In March 2002, his blood pressure readings were: 140/95, 150/96, 142/96, and 140/92.  In April 2002, they were: 150/100, 158/106, 140/88, 136/91, 147/94, 138/90, 139/95, 150/99, 154/97, 155/106, and 153/109.  In January 2003, he had a blood pressure reading of 148/94 and in June it was 113/74.  In March 2004, the Veteran had a blood pressure reading of 137/92.  In December 2004, the Veteran's blood pressure was 150/93 at the time of examination.  December 2004 treatment records note that his blood pressure was 139/79 when taken at the dental clinic in September 2003.  

At the VA examination in August 2007, the Veteran reported that in 2001, while in military service, he was diagnosed with hypertension.  At the time of examination, he was taking 25 mg of hydrochlorothiazide daily and another hypertensive medication, the name of which he was not able to recall.  He reported that he did not have side effects from his medications but experienced some lightheadedness when his blood pressure was elevated.  The examiner stated that his activities of daily living were not affected by hypertension.  On physical examination, his blood pressure readings were 130/82, 130/84, and 124/84.  

In a May 2012 appellate brief, the Veteran's representative reported that the Veteran's hypertension had worsened since his August 2007 VA examination.  Therefore, he was afforded a new VA examination in December 2012.  

The examiner noted that the Veteran's treatment plan included taking continuous medication for hypertension or isolated systolic hypertension but that he did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  On examination, his blood pressure readings were: 174/111, 166/116, and 164/102.  The examiner specifically noted that the Veteran's heart size was within normal limits.

In July 2015, the Veteran reported that he believed he was entitled to a higher rating because his medical records while in the military identify that he was treated for hypertension and hospitalized several times in Germany from 2001-2004.  He stated that he had an enlarged heart and this caused him to become fatigued all the time.

VA treatment records from November 2015 indicate that the Veteran had a blood pressure log from October 21 to October 31, 2015.  His readings were 135-138/80-91 and seven times out of ten less than 90 diastolic.  The examiner reviewed the Veteran's echocardiogram and provided the following conclusions: the left ventricular size was normal; left ventricular wall thickness was normal; there was normal global left ventricular contractility; overall left ventricular systolic function was normal; left atrium was moderately dilated by volume; there was mild-to-moderate mitral regurgitation present; RVSP was estimated between 40-45 mmHg; and there was no pericardial effusion.  At the time of examination, the Veteran's blood pressure was 122/83.  

Based on the above, the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160.  In order to warrant a compensable rating, the Veteran's diastolic pressure must be predominantly 100 or more, his systolic pressure must be predominantly 160 or more, or he must have a history of diastolic pressure predominantly 100 or more and require continuous medication for its control.  See 38 C.F.R. § 4.104, DC 7101.  That degree of impairment is not shown. 

Parenthetically, the Board notes that the Veteran is currently separately rated for hypertensive hypertrophy.  An increased rating for that condition is separately under appeal.  Therefore, his statements related to his heart have been separately considered.  

The Veteran has contended that the occasional reports of diastolic readings of 100 or more are sufficient to meet the criteria for a compensable rating.  However, the only post-service evidence of the Veteran's diastolic pressure being 100 or more or his systolic pressure being 160 or more is from his December 2012 VA examination.  The evidence before and after that examination suggests that the Veteran's diastolic pressure is predominantly under 100 and his systolic pressure is predominantly under 160.  The Board has also considered the Veteran's own blood pressure log in findings that the Veteran is not entitled to a compensable rating for hypertension.  

The Veteran does take medication for his hypertension, as evidenced throughout his treatment records.  However, medication alone is not sufficient to warrant a compensable rating.  To do so, the record must show that the Veteran had a history of diastolic pressure predominantly 100 or more that required this medication for control.  See id.  Such history has not been shown.  As such, the record does not show any symptoms of hypertension that would warranted a compensable rating.

Therefore, the Board finds that the preponderance of the evidence is against an initial compensable schedular rating for hypertension.  Hence the appeal as to a higher initial rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Fingers

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's service treatment records note that he was seen in December 1990 for recurrent injuries to both small fingers while playing football.  He complained that his small fingers were swollen, painful, and had decreased range of motion especially during cold exposure.  On examination, he had good range of motion and strength was intact.  The examiner noted that traumatic arthritis was possible.  

An in-service radiology report from December 1990 indicates that "the left [fifth] digit [was] unremarkable.  The right [fifth] digit show[ed] prominent erosive change involving the distal aspect of the middle phalanx.  Associated osteophyte formation at the base of the distal phalanx [was] also noted.  Some soft tissue prominence [was] present as well.  There [was] no appreciable osteoporosis or periostitis noted."  The examiner indicated that the findings could represent degenerative change secondary to old trauma, and that erosive osteoarthritis, psoriatic arthritis, or Reiter's arthritis could not be totally excluded. 

VA treatment records from August 2007 note that there were degenerative changes at the fifth DIP joint on the right hand.  There was evidence to suggest old trauma involving the right fifth metacarpal.  Some degenerative changes of the left fifth PIP joint were noted.

As noted above, the Veteran was afforded a general VA examination in December 2007.  Examination of both hands revealed that there was some lateral deviation of the distal phalanx of the right little finger.  Otherwise, there were no anatomic defects of either hand.  The examiner noted that the Veteran could oppose the thumb to the ipsilateral fingers on both hands and was able to bring the fingers to the mid palm on both hands without gap.  He further noted that all of the Veteran's finger joints ranged normally. 

Private treatment records from February 2008 note that the Veteran had mild to moderate degenerative changes of the DIP joints of the second and third fingers, mild degenerative changes of the IP joint of the thumb and mild degenerative changes of the first carpal-metacarpal joint and radiocarpal joint, and moderately advanced degenerative changes of the DIP joint of the fifth finger of the right hand.  Three views of the Veteran's left hand revealed moderate degenerative changes of the DIP joints of the second and third fingers, PIP joint of the fifth finger, and IP joint of the thumb.  Probable old ununited fracture fragment of the bases of the proximal phalanx of the thumb and mild degenerative changes of the radiocarpal and first carpal metacarpal joint was noted.

The Veteran was afforded another VA examination for his fingers in December 2012.  On examination, the Veteran reported constant 6/10 pain with decreased range of motion.  He reported 9/10 pain during flare-ups.  The examiner noted a gap between the thumb pad and both fingers of 1 to 2 inches.  There was no objective evidence of painful motion.  There was a 1 inch gap between both fingertips and the proximal transverse crease of the palm.  The Veteran was able to perform repetitive-use testing without any additional limitation of motion.  No functional loss for either finger was noted.  Hand grip was 5/5 bilaterally.  There was no ankylosis.  

The Veteran was afforded another VA examination for his fingers in October 2015.  On examination, he reported that the pain in his hands was worse during the colder weather and that sometimes he had difficulty closing his hands as they would "lock up."  Range of motion was noted to be normal in all fingers.  

Here, the Veteran is in receipt of a 10 percent rating because of the documented arthritis due to trauma.  Occasional incapacitating exacerbations have not been claimed or demonstrated and thus a higher rating under 5010 is not warranted.  Therefore, the Board will consider whether the Veteran is entitled to a higher rating under other potentially applicable diagnostic codes.

The Board finds that no other applicable codes would provide a higher rating.  
Under the applicable diagnostic criteria limitation of motion or ankylosis of the little finger of either hand is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.  Here, the rating criteria have specifically noted that functional loss manifested by limitation of motion of the little finger is noncompensable; accordingly, functional loss that results in periodic stiffness and pain would not result in a compensable evaluation. 

Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable minimum rating available under DCs 5227, 5230.  In Sowers v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying diagnostic code.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  

Because no impairment of motion warrants a compensable rating under DC 5230, a compensable evaluation is not available under that diagnostic code due to the provisions of 38 C.F.R. § 4.59.  The applicable rating code for the Veteran's condition does not provide a compensable rating; and accordingly, the Board finds that there no is higher rating for which the Veteran can be assigned. 

Further, the Veteran is already in receipt of a compensable rating due to documented traumatic arthritis.

Review of the schedular criteria also does not indicate another diagnostic code more analogous to the service-connected disability, and no medical examiner has suggested a level of impairment akin to amputation of the little fingers.  See 38 C.F.R. § 4.71a, DC 5156.  Even if the Veteran was evaluated under DC 5227 for unfavorable or favorable ankylosis of the little finger (indicating an inability to functionally use the little finger) a noncompensable rating is the only available rating.  See 38 C.F.R. § 4.71a, DC 5227.  

Additionally, as noted above, there has been no indication that the Veteran's service-connected little fingers cause limitation of motion of other digits, nor do they interfere with the overall function of the hand.  The Board acknowledges the Veteran's lay statements regarding pain and stiffness in his hands.  Indeed, the treatment records document that there are several joints in the Veteran's hands affected by arthritis.  However, it has not been demonstrated that it is the Veteran's service connected little fingers that are causing the stiffness in the other fingers or impact the overall function of the hand.

Thus, despite the limitations reported by the Veteran, specifically pain, stiffness, and some loss of motion, a higher rating is not warranted.  The Board does not dispute that the Veteran experiences pain in his hands and has accepted his lay statements as both competent and credible.  However, as described above, the Board does not find that there is any other applicable diagnostic code under which the Veteran would be entitled to a higher rating.  For these reasons, the Veteran's claim must be denied.



ORDER

Entitlement to service connection for left trapezius strain is denied.

Entitlement to service connection for bilateral lower extremity swelling on a secondary basis is granted.

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, fifth proximal interphalangeal joint, left hand, is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, fifth proximal interphalangeal joint, right hand, is denied.






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


